

Exhibit 10.1


Employment Offer for Timothy “T.J.” Wolfe


Cash Compensation: The two components of your cash compensation will include
base salary and participation in the Kimball International, Inc. Annual Cash
Incentive Plan.


Base salary: $372,000 annually, paid bi-weekly


Annual Cash Incentive (ACI) Plan: Effective October 1, 2020 your target payout
is 55% of your salary. There is no guarantee for FY21, payout could be 0% with a
max of 100%. Payment for FY21 will be on or about the 15th day of August, 2021
(with appropriate deductions, including payroll taxes). For FY21, the ACI payout
is guaranteed at 50% of Target (50% of 55%).


Signing Bonus: On your first regular bi-weekly payroll, you will receive a
special one-time sign on bonus of $73,500.


Stock-based Incentive Compensation: Commensurate with your responsibilities as
an Executive Officer of the Company, a significant component of your total
compensation will be through long term stock-based incentives. The dollar value
of all stock equity awards granted set forth herein will be converted into a set
number of shares or units based on the closing stock price of the Company’s
stock on award date. The total target value of your long term stock awards and
any accumulated dividends is 60% of salary. These stock awards will aid you in
attaining your executive vice president ownership expectation, which is 2 times
your base salary.


•Restricted Stock Unit Award: This time-based stock incentive encourages you and
rewards you for delivering shareholder value by delivering results that increase
the value of the Company’s Common Stock. If you meet the conditions of
continuous service as outlined in the applicable award agreement on the vesting
date, the number of shares of Common Stock set forth in the award agreement plus
shares equivalent to dividends your outstanding shares would have earned during
the vesting period will be delivered to you as soon as practical after the
vesting date with no restrictions. The restricted stock unit awards are subject
to the terms and conditions of the 2017 Stock Plan and the terms and conditions
of the applicable award agreements that will be entered into between the Company
and you with respect to such awards.


The value of the restricted stock units that will be awarded to you upon hire
are as follows.
•Vest 6/30/21 - $101,850 value (prorated to 9 months of employment in FY21, will
earn estimated $2,500 in dividends during FY21)
•Vest 6/30/22 - $135,800 value (will earn estimated $3,333 in dividends during
FY21)
•Vest 6/30/23 - $135,800 value (will earn estimated $3,333 in dividends during
FY21)




•Relative Total Shareholder Return Award: This performance-based award rewards
you based on the performance of KBAL stock relative to our peer group company’s
Total Shareholder Return (TSR), usually over a 3-year period. The performance
units earned will be determined based entirely on our RTSR, as of the last day
of the performance cycle.

To determine payout under the award, each peer group company’s TSR will be
determined at the end of the performance cycle. Our TSR will be compared to the
80th percentile (which would result in a payout at 200% of the target RTSR
shares), 50th percentile (which would result in a payout at 100% of the target
RTSR shares), and 30th percentile (which would result in a payout at 50% of the
target RTSR shares) TSRs of the peer group. Any RTSR between the 80th and 50th
and the 50th and 30th percentiles will be interpolated. If our RTSR is less than
the 30th percentile, the resulting payout would be 0%. If our TSR is less than
zero, the payout will not exceed 100% of the target payout.



--------------------------------------------------------------------------------



The RTSR shares are subject to the terms and conditions of the 2017 Stock Plan
and the terms and conditions of the applicable award agreements that will be
entered into between the Company and you with respect to such awards.


The value of the RTSRs that will be awarded to you upon hire are as follows.
•Vest 6/30/21 - $55,800 value (prorated to 9 months of employment in FY21)
•Vest 6/30/22 - $74,400 value
•Vest 6/30/23 - $74,400 value


401(k) Retirement Plan: You will be eligible for participation in our all U.S.
employee 401(k) Retirement Plan and our Supplemental Retirement Plan (“SERP”).


•401(k) Retirement Plan: You will be eligible to participate in our 401(k)
Retirement Plan on your first day of employment. Unless you choose to opt out,
your pre-tax contribution rate will automatically increase by one percentage
point each July. You can choose to contribute up to 50% of your pay on a
pre-tax, traditional after-tax or Roth after-tax basis.


•Supplemental Retirement Plan (SERP): You will be eligible to participate in the
Supplemental Retirement Plan. You may elect to defer up to 50% of your
compensation into this supplemental retirement plan. Based on your compensation
level, tax laws begin to limit your ability to fully participate in the
Company’s 401(k) Retirement Plan. Accordingly, the SERP provides a vehicle to
offset such effect and contribute greater amounts, in a non-qualified plan,
towards your retirement. Participation in the SERP is optional and is simply a
vehicle to meet your retirement saving goals if you max out the contributions
you can make to the traditional 401(k) Retirement Plan.


•Company Contribution: Each year following the fiscal year end (June 30th), the
Company will determine a discretionary profit-sharing contribution to your
retirement account. The Company’s contribution is currently not a matching
contribution, which means it is not based on the percentage you personally
contribute to your retirement account. The Company’s contributions are
calculated based on your retirement-eligible wages during the plan year.


Group Healthcare Benefits Plans: Eligibility for insurance is determined by hire
date. You will be eligible for participation on the first of the month following
one full calendar month of active employment. Kimball International offers at no
cost to you basic Short-Term Disability, Accidental Death & Dismemberment and
Life Insurance. The following types of coverage are also available with cost to
you dependent on the coverage and options you select. Health Care with
Prescription coverage, Health Savings Account, Dental, additional Short-Term
Disability, Long- Term Disability, additional Employee Life Insurance, Family
Life Insurance, additional Accidental Death and Dismemberment Insurance, Vision
Insurance, Accident and Critical Illness/Cancer Plans are included. Any and all
premiums are payable by you based on your selections and will be deducted from
each paycheck.
You will have access to the Kimball International Health Center in Jasper,
Indiana. This center provides convenient and low-cost access to a Nurse
Practitioner while you are in Jasper.
You will also be eligible to participate in our Executive Wellness program,
which provides you access to Mayo Clinic or IU Health’s executive wellness
services. Travel expenses to these locations, for you and your spouse, are
reimbursable expenses but will be taxable income. The services provided at these
clinics are processed through our group healthcare plan and are subject to your
deductible.


Paid Time Off: 5 days paid time off will be granted for the balance of calendar
year 2020. Effective January 1, 2021, paid time off will be 20 days annually and
increases at pre-defined years of service. Kimball International offers
flexibility in this policy respecting the demands of time on an executive (the
standard number of PTO days for new hires is 15 days).


Holidays: Kimball International observes 9 paid holidays during the course of
the calendar year.



--------------------------------------------------------------------------------





Executive Housing: You will be provided a one-bedroom executive apartment in
Jasper, Indiana for your use while working from the corporate headquarters
campus. The apartment is fully furnished, utilities are paid, and cleaning
services are provided biweekly.


Productivity Benefits: In addition to standard issue Windows laptop and iPhone,
you will receive an iPad, and peripherals (flat screen monitor, keyboard,
printer) for your home office. You will also receive an employee discount on
ergonomic task chair and or height adjustable table desk for your home office.


Employment Agreements: Your employment agreements with Kimball International
include a Change in Control agreement and an Executive Employment Agreement.
These agreements are mutually beneficial and do provide protection for you. The
executive employment agreement includes a 12 month non-compete and also an exit
payout of one year salary adjusted to 6 months if service is less than 6 months,
and prorated vesting of cash and stock incentives if the reason for separation
is No Cause or Good Reason as defined in the agreement.


At-Will Employment: Other terms and guidelines for your employment are set forth
in our employee handbook, which will be provided to you during your first week
of employment. Unless expressly stated otherwise in writing, all employees of
Kimball International or any of its brand units are considered at-will. This
means that either you or Kimball International may terminate your employment at
any time and for any reason. Neither this term sheet nor the employee handbook
is considered to be a contract of employment or a contract of employment for any
definite term. All terms and conditions of employment are subject to change at
the sole and unilateral discretion of Kimball International. To the extent that
the terms of any benefit plan documents conflict with the terms listed on this
offer sheet, the plan documents shall control.
This offer is contingent upon your meeting the following conditions:
•Eligibility to work in the U.S.
•Successful drug screen
•Successful pre-employment screen
•Signing a Change in Control Agreement (copy attached)
•Signing an Executive Employment Agreement (copy attached)








Attachment(s):


Change in Control Agreement
Executive Employment Agreement
Healthcare Benefits Summary

